Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 21, 2020

The Court of Appeals hereby passes the following order:

A21I0008. BRIXMOR CEDAR PLAZA, LLC v. THE KROGER COMPANY.

      Gregory Dustin Howard sued The Kroger Co. (“Kroger”), Brixmor Cedar
Plaza, LLC (“Brixmor”) and others, and Kroger filed a cross-claim against Brixmor.
Kroger then moved for summary judgment on its cross-claim, which the trial court
granted in part. Brixmor filed this application for interlocutory appeal seeking to
appeal the trial court’s order partially granting Kroger’s motion for summary
judgment. However, the order granting summary judgment is subject to direct appeal.
      Pursuant to OCGA § 9-11-56 (h), “[a]n order granting summary judgment on
any issue or as to any party shall be subject to review by appeal.” Here, Brixmor
seeks to challenge the partial grant of summary judgment in favor of Kroger. “This
Court will grant a timely application for interlocutory review if the order complained
of is subject to direct appeal and the applicants have not otherwise filed a notice of
appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486 n. 1 (602 SE2d 246) (2004).
      Accordingly, this interlocutory application is hereby GRANTED. Brixmor shall
have ten days from the date of this order to file a notice of appeal in the trial
court. If Brixmor has already filed a notice of appeal from the order at issue here, it
need not file a second notice.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/21/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.